Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5 & 8 are objected to because of the following informalities:  

Regarding claims 4 & 8, the word “that is mentioned twice.  For purposes of examination, one will be omitted.  Claim 5 is likewise objected to for its dependency on claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeung (US 20080313884) in view of Mergler (DE 1037572).

1. Jeung teaches:
An electric motor (title and fig 4) comprising: 
a rotor main body 2 (fig 8) to which a plurality of permanent magnets (1) or a rotor winding may be attached, a shaft (4) for receiving the rotor main body 2 (fig 8), and  an insulating body (3) attached between the shaft (4) and the rotor main body 2 (fig 8) in order to electrically insulate the rotor main body 2 (fig 8) from the shaft (4), wherein the insulating body (3) engages at least in part of the shaft (4) and the rotor main body 2 (fig 8) in order to connect the shaft (4) and the rotor main body 2 (fig 8) in a rotationally-fixed manner, and wherein the insulating body (3) is manufactured from a compound of 

    PNG
    media_image1.png
    696
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    900
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    900
    media_image3.png
    Greyscale

Mergler teaches that the insulating body engages at least partly into the shaft.  This provides more contact surface area between the insulating body and the shaft as opposed to having a circularly cylindrical shaft of the same diameter.  Since there is greater contact surface area, there is more insulation being provided on the shaft.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Jeung so that the insulating body engages at least partly into the shaft, as taught by Mergler so as to further insulate the shaft.

2. Jeung teaches:
The electric motor as claimed in claim 1, characterized in that the insulating body (3) has a ceramic core (20) having at least in part a synthetic material jacket (3).  

3. Jeung teaches:
The electric motor as claimed in claim 2, characterized in that the ceramic core (20) is in the form of a ring in order to produce an interference fit assembly (the roughened surface 4a provides the interference fit, fig 9) between the shaft (4) and the ceramic core (20).  

    PNG
    media_image4.png
    723
    628
    media_image4.png
    Greyscale

4. Jeung has been discussed above, re claim 1; but does not teach that the rotor main body and/or the shaft have at least one groove that extends along a center axis of the shaft, wherein the insulating body engages into the at least one groove.  

Mergler teaches that the rotor main body and/or the shaft have at least one groove that extends along a center axis of the shaft, wherein the insulating body engages into the at least one groove 22 to provide more contact surface area. Since there is greater contact surface area, there is more insulation being provided on the shaft.

    PNG
    media_image5.png
    791
    411
    media_image5.png
    Greyscale


Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Jeung so that the rotor main body and/or the shaft have at least one groove that extends along a center axis of the shaft, wherein the insulating body engages into the at least one groove, as taught by Mergler so as to further insulate the shaft.

5. Jeung has been discussed above, re claim 4; but does not teach that the at least one groove has a constant or changing cross-section along the center axis.  

Mergler teaches that the at least one groove has a constant or changing cross-section along the center axis to provide more contact surface area. Since there is greater contact surface area, there is more insulation being provided on the shaft.

    PNG
    media_image5.png
    791
    411
    media_image5.png
    Greyscale


Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Jeung so that the at least one groove has a constant or changing cross-section along the center axis, wherein the insulating body engages into the at least one groove, as taught by Mergler so as to further insulate the shaft.

6. Jeung has been discussed above, re claim 1; but does not teach that the insulating body extends in the shape of a star in the rotor main body.  

Mergler teaches that the insulating body extends in the shape of a star in the rotor main body 20 to provide more contact surface area. Since there is greater contact 

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Jeung so that the insulating body extends in the shape of a star in the rotor main body, as taught by Mergler so as to further insulate the shaft.
 
7. Jeung teaches:
The electric motor (1) as claimed in claim 1, characterized in that the insulating body has at least one extreme site (annotated figure below) with a greatest radial extension, wherein the extreme site (annotated figure below) is provided at an angle range where the spacing of a permanent magnet (1) that is inserted into (between points 1a and 1b, see figure 8) the rotor main body (2) with respect to the shaft (4) is the smallest.  
8. Jeung teaches:
The electric motor (1) as claimed in claim 7, characterized in that that the insulating body (3) has a concave area (Located around the ceramic core 20, see figs 8 & 9) between two extreme sites (Located around the ceramic core 20, see figs 8 & 9), wherein the concave area has a round or oval shape (since the ceramic core 20 is ring shaped and the insulating body surrounds the ceramic core, see figs 8 & 9).



The electric motor (1) as claimed in claim 1, characterized in that by way of the insulating body (5) a magnetic flux (200) is oriented within the rotor main body (2) along a predefined path.  
10. Jeung teaches:
The electric motor as claimed in claim 1, characterized in that the synthetic material comprises a thermoplastic (since it is injection molded).  
11. Jeung teaches:
The electric motor as claimed in claim 10, characterized in that the synthetic material also comprises a thermosetting plastic (since it is injection molded).  
12. Jeung teaches:
The electric motor as claimed in claim 1, characterized in that the synthetic material comprises a thermosetting plastic (since it is injection molded).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832